

116 S2983 IS: To require the Secretary of Veterans Affairs to seek to enter into an agreement with the city of Vallejo, California, for the transfer of Mare Island Naval Cemetery in Vallejo, California, and for other purposes.
U.S. Senate
2019-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2983IN THE SENATE OF THE UNITED STATESDecember 5, 2019Mrs. Feinstein introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to seek to enter into an agreement with the city of
			 Vallejo, California, for the transfer of Mare Island Naval Cemetery in
			 Vallejo, California, and for other purposes.
	
		1.Transfer of Mare Island Naval Cemetery to Secretary of Veterans Affairs for maintenance by National
			 Cemetery Administration
 (a)AgreementBeginning on the date that is 180 days after the date on which the Secretary submits the report required by subsection (c)(1), the Secretary of Veterans Affairs shall seek to enter into an agreement with the city of Vallejo, California, under which the city of Vallejo shall transfer to the Secretary all right, title, and interest in the Mare Island Naval Cemetery in Vallejo, California, at no cost to the Secretary. The Secretary shall seek to enter into such agreement before the date that is one year after the date on which such report is submitted.
 (b)Maintenance by National Cemetery AdministrationIf the Mare Island Naval Cemetery is transferred to the Secretary of Veterans Affairs pursuant to subsection (a), the National Cemetery Administration shall maintain the cemetery as a national shrine.
			(c)Report
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the feasibility and advisability of exercising the authority granted by subsection (a).
 (2)ContentsThe report submitted under paragraph (1) shall include the following: (A)An assessment of the feasibility and advisability of exercising the authority granted by subsection (a).
 (B)An estimate of the costs, including both direct and indirect costs, that the Department of Veterans Affairs would incur by exercising such authority.